DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE filed on 12/4/2020 with amendment/arguments filed on 8/27/2020 which was in response to the office action mailed on 6/5/2020 (hereinafter the prior office action).
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 7-8 and 15 is/are amended.
Claim(s) 1, 8 and 15 is/are independent.
Applicant’s amendments have necessitated new Claim objection(s).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 8/27/2020, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 17 in “Remarks” regarding independent claim 1 that “The Applicant submits that none of the applied references including Samudrala and Haran teach or suggest dynamically generating one or more soft modem instances based on a number of the one or more field transmitter connected to I/O channels of the multichannel.” The same argument is presented for the other independent claims 8 and 15. No other arguments have been presented other than Applicant’s assertion that the prior art does not teach the newly added limitation. No argument has been presented for the dependent claims other than their dependency on base claims 1, 8 and 15.

Examiner respectfully disagrees because the combination of Samudrala and Haran teaches dynamically generating one or more soft modem instances based on a number of the one or more field transmitter connected to I/O channels of the multichannel. This is because Samudrala discloses that any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device (Fig. 1, Para. 27). Further, Haran teaches that the modem instances can be soft modem (Abstract, Para. 41-42). Thus, the combination of Haran teaches the newly added limitation. No further arguments have been presented as to why the prior art does not teach the newly added limitation.


Claim Objections
Claim(s) 1, 8 and 15 is/are objected to because of the following informalities:  
Claims 1 and 8 recite “a field devices” in the “detect[ing]…” limitation, and it should be “[[a]] field devices”.
Claims 15 recite “a field device” in the “detect[ing]…” limitation, and it should be “[[a]] field devices”.
Claims 1, 8 and 15 recite “devices includes” in the “detect[ing]…” limitation, and it should be “devices include”.
Claims 1, 8 and 15 recite “one or more field transmitter” in the “responsive…” limitation, and it should be “one or more field transmitters”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samudrala et al. (U.S. Pub. No. 2007/0280287) (hereinafter “Samudrala”) in view of Haran (U.S. Pub. No. 2018/0109403) (hereinafter “Haran”).


Regarding claim 1, Samudrala teaches a method for managing a device on a network, (Fig. 1 - - field devices, WD, connected and managed in a network)

the method comprising: detecting, at a processing device comprising a multichannel unit, a connection of a field devices (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

(Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices includes one or more field transmitters; (Para. 25 - - field devices include transmitters)

receiving data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

determining, at the processing device, whether the field devices uses a specific protocol based on the data; (Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generating, at the processing device, one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitter connected to I/O channels of the multichannel unit; (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

and demodulating and extracting, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


But Samudrala does not explicitly teach soft modem.

However, Haran teaches soft modem (Abstract, Para. 41-42 - - soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 2, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 3, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches further comprising transmitting the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 4, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or supervisory control and data acquisition (SCADA) with I/O capabilities. (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 5, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract), and using an ADC is a known technique for converting analog data to digital (for processing by CPUs etc.).



Regarding claim 6, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches further comprising forwarding data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)



Regarding claim 7, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches, responsive to disconnection of the field device, (Para. 40 - - field devices are coupled, i.e. connection and disconnection affect the process control system to respond)

Haran further teaches terminating the one or more soft modem instances (Claim 11 - - demodulation finishes, i.e. soft modem instances terminates)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 8, Samudrala teaches an apparatus, comprising: a memory configured to store data; a processing device coupled to the memory, (Para. 121 - - computer program stored on memory used)

the processing device comprising a multichannel unit and configured to: detect, at the processing device, a connection of a field devices (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

comprising at least one of a sensor and an actuator in an industrial process control and automation system, (Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices includes one or more field transmitters; (Para. 25 - - field devices include transmitters)

receive the data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

(Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generate one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitter connected to I/O channels of the multichannel unit; (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

and demodulate and extract, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


But Samudrala does not explicitly teach soft modem 

However, Haran teaches soft modem (Abstract, Para. 41-42 - - HART soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).



Regarding claim 9, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 10, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to transmit the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 11, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or supervisory control and data acquisition (SCADA) with I/O capabilities. (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 12, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract), and using an ADC is a known technique for converting analog data to digital (for processing by CPUs etc.).



Regarding claim 13, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to forward data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)



Regarding claim 14, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the processing device is further configured to, responsive to disconnection of the field device, (Para. 40 - - field devices are coupled, i.e. connection and disconnection affect the process control system to respond)

Haran further teaches terminate the one or more soft modem instances. (Claim 11 - - demodulation finishes, i.e. soft modem instances terminates)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract).


Regarding claim 15, Samudrala teaches a non-transitory computer readable medium, the non-transitory computer readable medium comprising instructions that, when executed, cause a processing device (Para. 121 - - computer program stored on memory used)

to: detect, at the processing device comprising a multichannel unit, a connection of a field device (Para. 24 - - controller capable of communicating with, thereby detecting, field devices; Para. 94 - - multiple channels used in processors)

comprising at least one of a sensor and an actuator in an industrial process control and automation system, (Para. 24 - - field devices comprise sensors and actuators; Fig. 1, Para. 22 - - sensors and actuators are used in an automated process control system)

wherein the field devices includes one or more field transmitters; (Para. 25 - - field devices include transmitters)

receive data, from the field devices, including payload information related to the field devices in the industrial process control and automation system; (Para. 24 - - controller receives data from field devices, where controller includes software, firmware etc. to control field devices; Para. 23-24 - - data received from field devices includes sensor data comprising measured characteristics of a process or production system, i.e. payload information)

determine, at the processing device, whether the field devices uses a specific protocol based on the data; (Para. 29 - - wireless marshalling panels support multiple protocols of field devices)

responsive to determining that the field devices uses the specific protocol, generate, at the processing device, one or more…modem instances (Fig. 1, Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices; Para. 29 - - wireless marshalling panels support multiple protocols of field devices, where panels function in response to determining the specific protocol; Para. 122 - - "controller" means any device, system, or part thereof that controls at least one operation.  A controller may be implemented in hardware, firmware, software, where software supports one or more modem instances)

dynamically based on a number of the one or more field transmitter connected to I/O channels of the multichannel unit; (Fig. 1, Para. 37 - - any number of field devices comprising field transmitters, i.e. dynamically based on a number of field transmitters, are connected to multiple channels of processing device)

and demodulate and extract, using the one or more…modem instances, the payload information from the data. (Para. 27 - - marshalling panels operate as modems by converting data/messages/signals to and from field devices)


But Samudrala does not explicitly teach soft modem 

However, Haran teaches soft modem (Abstract, Para. 41-42 - - HART soft modem used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

Haran (Abstract).



Regarding claim 16, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the specific protocol is a Highway Addressable Remote Transducer (HART) protocol. (Para. 27 - - HART protocol used)



Regarding claim 17, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the instructions further cause the processing device to transmit the extracted payload information to a host device. (Para. 119 - - data can be delivered/transmitted to a host system, where data includes extracted payload information)



Regarding claim 18, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein detecting the connection comprises detecting a connection of the field device to a field input/output (I/O) device, programmable logic controller (PLC) with I/O capabilities, distributed control system (DCS) with I/O capabilities, or supervisory control and data acquisition (SCADA) with EO capabilities. (Para. 27 - - HART protocol used along with input/output technique and/or communication network to communicate with field devices; Para. 46, Table 2, Para. 48, Table 4 - - I/O capabilities of devices used; Para. 29, 94 - - distributed control system used, where control system is distributed over a network)



Regarding claim 19, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Haran further teaches wherein the data is received via an analog to digital converter. (Para. 57 - - analog to digital converter used)

Samudrala and Haran are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain communication protocols to control devices. 

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Samudrala, by incorporating the above limitation(s) as taught by Haran.

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency by reducing computation complexity, as suggested by Haran (Abstract), and using an ADC is a known technique for converting analog data to digital (for processing by CPUs etc.).



Regarding claim 20, the combination of Samudrala and Haran teaches all the limitations of the base claim(s).
Samudrala further teaches wherein the instructions further cause the processing device to forward data from field devices, which are not using the specific protocol, to a host device without demodulation and extraction of the data from the field devices, which are not using the specific protocol. (Para. 26 - - communication is performed without the controller’s need to understand specific communication protocol, thus when the specific protocol is not used, data can still be communicated/forwarded to the host device without understanding the protocol)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 9,203,665 by Haran, which discloses a HART soft modem device for modulating and demodulating signals with HART messages (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119